Appeal by defendant from a judgment of the County Court, Suffolk County (Barbiero, J.), rendered December 15, 1981, convicting him of rape in the first degree (six counts) and sodomy in the first degree (nine counts), upon a jury verdict, and imposing sentence. Judgment affirmed. Appellant raises an issue with regard to the charge as to reasonable doubt. While some of the language may have been imperfect, the charge as a whole adequately instructed the jury on the law as to reasonable doubt. In any event, no exception was taken to the charge (see People v Jones, 55 NY2d 771, 773; People v Ortiz, 92 AD2d 595). We have considered defendant’s other contentions and find them to be without merit. Mollen, P. J., Damiani, Mangano and Gulotta, JJ., concur.